Citation Nr: 1039810	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-29 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from July 1966 to July 
1968.  

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  

The Veteran testified at a Decision Review Officer (DRO) hearing 
in December 2006.  In addition, in May 2010, the Veteran 
presented testimony at a hearing before the undersigned Veterans 
Law Judge at the RO (Travel Board hearing).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran contends that he is unable to secure 
gainful employment due to his service-connected disabilities - 
peripheral vascular disease of both lower extremities, peripheral 
neuropathy of both lower extremities, Type II diabetes mellitus 
with cataracts, coronary artery disease, and erectile 
dysfunction.  He has also argued that his psychiatric problems 
impair employment, but currently he is not service-connected for 
any psychiatric disorder.  The Veteran has worked in construction 
and the operation of heavy equipment.  He believes that his heart 
and diabetes mellitus and peripheral vascular disease conditions 
limit his physical activities.  He states he has difficulty with 
exertion, carrying, standing for an extended period, or sitting 
for an extended period.  Due to his diabetic cataracts he cannot 
drive at night.  He has submitted statements from potential 
employers who will not hire him due to his disabilities, although 
it is not entirely clear whether this is due to his service-
connected ailments.  There is also evidence his nonservice-
connected degenerative arthritis of the lumbar spine, right knee 
arthritis, hip arthralgia, and psychiatric problems impact his 
functional capacity.  See April 2007 VA Form 21-8940 (Application 
for Increased Compensation Based on Unemployability); December 
2006 DRO hearing testimony at page 9; May 2010 Travel Board 
testimony at pages 4-15.  The Veteran completed two years of 
college.  He is currently 64 years of age.  

The Board emphasizes that the Veteran has provided inconsistent 
and contradictory information as to his work history.  As noted 
by the September 2009 VA heart examiner, the Veteran is "an 
extremely poor historian."  In July 2007, the RO mailed a 
Request for Employment Information in Connection with Claim for 
Disability Benefits (VA Form 21-4192) to the Veteran's former 
employer, Gilbert Western Corporation.  It was returned as 
undeliverable with a bad address, and the Veteran was advised by 
VA.  Still, the Veteran did not do anything to clarify why he 
could not provide accurate employment information.  In addition, 
he stated in his April 2007 TDIU application that he last worked 
full-time in 1983.  In contrast, at the May 2010 Travel Board 
hearing, he stated he last worked full-time 20 years before 
(meaning 1990).  He added his last part-time work was 8-10 years 
prior (meaning 2000-2002).  At the August 2009 VA examination, he 
stated he "retired" in 2002.  However, at the DRO hearing in 
December 2006, when asked whether he had lost time from work, the 
Veteran answered "no."  He admitted he was still working at 
that time in 2006 and noted that his boss did not let him take 
off work too often.  Such contradictory and inconsistent 
statements from the Veteran regarding his work history raise 
serious issues concerning his credibility.   

In this case, the Veteran has the following service-connected 
disabilities: peripheral vascular disease of the right lower 
extremity, rated as 20 percent disabling; peripheral vascular 
disease of the left lower extremity, rated as 20 percent 
disabling; peripheral neuropathy of the right lower extremity, 
rated as 10 percent disabling; peripheral neuropathy of the left 
lower extremity, rated as 10 percent disabling; Type II diabetes 
mellitus with cataracts, rated as 10 percent disabling; coronary 
artery disease, rated as 10 percent disabling; and erectile 
dysfunction, rated as 0 percent disabling.  Thus, the combined 
service-connected disability rating is 60 percent, with 
consideration of the bilateral factor and the fact that all his 
disabilities ultimately are rated as one disability stemming from 
a common etiology (Type II diabetes mellitus).  See 38 C.F.R. 
§§ 4.16(a), 4.25, 4.26.  As such, the percentage criteria for 
TDIU are met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question in this case is whether 
the Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
Id.  Notably, individual unemployability must be determined 
without regard to any nonservice-connected disabilities or the 
Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  

First, a remand is required for a VA examination and opinion to 
assess whether the Veteran's service-connected disorders, 
standing alone, prevent him from securing or following a 
substantially gainful occupation, without consideration of 
nonservice-connected disorders.  At present, the evidence of 
record is insufficient in demonstrating entitlement to a TDIU.  
In fact, the evidence of record is somewhat inconclusive at this 
juncture.  Compare e.g., December 2006 RO hearing testimony at 
page 9; July 2007 VA examination (both against award of TDIU) 
with August 2009 VA examination; September 2009 VA examination; 
June 2008 VA physician opinion (in support of TDIU).  In light of 
this inconclusive evidence, a VA examination and opinion is 
required in order to ascertain whether the Veteran's service-
connected disorders, by themselves, would cause unemployability.  
  
Second, the Veteran's VA treatment records on file date to May 
2010.  So if he has since received additional relevant treatment, 
these records should be obtained.  VA's duty to assist includes 
obtaining records of relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain where he 
has had any additional relevant treatment at 
a VA facility since May 2010.  Then obtain 
the records of any relevant medical treatment 
after May 2010, including records from the VA 
Medical Center (VAMC) in Las Vegas, Nevada.  
All attempts to secure these records, and any 
response received, must be documented in the 
claims file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.  After completion of instruction 1 above, 
schedule the Veteran for a VA examination(s), 
to determine the nature, extent and severity 
of the Veteran's service-connected peripheral 
vascular disease of both lower extremities, 
peripheral neuropathy of both lower 
extremities, Type II diabetes mellitus with 
cataracts, coronary artery disease, and 
erectile dysfunction.  The purpose of the 
examination is to determine whether the 
service-connected disabilities have caused 
the Veteran's unemployability.  All necessary 
tests should be performed.  The examiner 
should record pertinent medical complaints, 
symptoms, clinical findings, and comment on 
the functional limitation, if any, caused by 
the Veteran's service-connected disabilities.  
The examiner should then answer the 
following:

Do the Veteran's service-connected peripheral 
vascular disease of both lower extremities, 
peripheral neuropathy of both lower 
extremities, Type II diabetes mellitus with 
cataracts, coronary artery disease, and 
erectile dysfunction, standing alone, prevent 
him from securing or following a 
substantially gainful occupation, without 
consideration of his nonservice-connected 
disorders and advancing age? 

In making this determination, only the impact 
of the Veteran's service-connected disorders 
on the Veteran's ability to secure or follow 
a substantially gainful occupation should be 
assessed, as this is the central 
consideration for a TDIU.  The claims folder 
must be made available for review by the 
examiner and the examination report must 
state whether such review was accomplished.  
The examiner should provide a discussion of 
the rationale for the opinion rendered with 
consideration of the pertinent medical and 
lay evidence of record.  

3.  After completion of the above, and any 
additional notice or development deemed 
necessary, then readjudicate the TDIU claim 
at issue.  If this claim is not granted to 
the Veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an opportunity 
to respond to it before returning the file to 
the Board for further appellate consideration 
of his claim.  

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010). 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


